Citation Nr: 0928614	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-13 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating of greater than 20 percent 
for traumatic arthritis of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from January 
1969 to January 1989.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Phoenix, Arizona.  The 
Veteran had a hearing before the undersigned Board Member in 
June 2009.  A transcript of that hearing is contained in the 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case is currently rated at 20 percent for 
traumatic arthritis of the thoracolumbar spine.  The Veteran 
was temporarily rated at 100 percent from June 2008 to 
September 2008 following spinal fusion surgery.

At his June 2009 hearing, the Veteran stated that he was 
going to be examined by a Dr. Dorian two days following the 
hearing to determine whether a screw may have come loose in 
his back or whether scar tissue may be impinging on his nerve 
canal.  Since these records are not currently associated with 
the claims file, and since there is a strong possibility that 
they would discuss symptoms relevant to adjudicating the 
Veteran's current level of disability, the Board finds that 
the claim must be remanded to the procure the records.  

Additionally, the Board finds that once the requested records 
are obtained, the Veteran should be scheduled for a new VA 
examination to assess his current level of disability and to 
determine whether he suffers any associated objective 
neurological abnormalities.

Accordingly, the case is REMANDED for the following action:

1. Request authorization from the Veteran 
to obtain treatment records from Dr. 
Dorian dated on or around June 11, 2009.  

2. Once the records have been procured or 
adequately deemed not to exist, schedule 
the Veteran for a VA examination to 
determine his current level of disability.  
The claims folder must be made available 
to the examiner for review, and the 
examination report should reflect that 
such review was completed.  All indicated 
tests should be performed and the findings 
reported in detail.  Following a review of 
the record and an examination of the 
Veteran, the examiner should provide a 
response to all of the following:

(a) The examiner should provide specific 
findings as to the range of motion of the 
thoracolumbar spine.  Any pain during 
range of motion testing should be noted, 
and the examiner should accurately measure 
and report where any recorded pain begins 
and ends when measuring range of motion 
(with and without repetition).  He/she 
should also note whether there is any 
objective evidence of weakness, excess 
fatigability, and/or incoordination 
associated with the Veteran's back 
disability.  If observed, the examiner 
should specifically comment on whether the 
Veteran's range of motion is affected, and 
if possible, provide the additional loss 
of motion in degrees.  The examiner should 
also state whether there is any 
abnormality of the spine, including 
evidence of ankylosis.

(b) After considering the Veteran's 
documented medical history, the examiner 
should identify all impairments associated 
with the Veteran's chronic low back 
disability, including any associated 
neurological impairment or bladder, bowel, 
or sexual dysfunction.  The examiner 
should expressly differentiate any 
impairment caused by a disorder other than 
the Veteran's service-connected chronic 
back disability, offering an 
opinion/explanation as to why such 
neurological impairment is not associated 
with this disability.

3. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claims on appeal.  Unless the 
benefits sought on appeal are granted, the 
Veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).
_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

